Title: From George Washington to the United States Senate and House of Representatives, 16 April 1792
From: Washington, George
To: United States Senate and House of Representatives



United States [Philadelphia] April 16th 1792.
Gentlemen of the Senate, and of the House of Representatives,

I lay before you a copy of a letter from the Judges of the Circuit Court of the United States held for the New York District; and of their opinion and agreement respecting the “Act to provide for the settlement of the claims of Widows and Orphans barred by the limitations heretofore established, and to regulate the claims to Invalid Pensions.”
